Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 9-17, 21-30 are pending.

Allowable Subject Matter
Claims 1, 9-17, 21-30 are allowed (renumbered claims 1-20, respectively).
The following is an examiner’s statement of reasons for allowance: Prior art teaches of receiving DCI indicating slot format combinations (See Islam) as well as determining slot format combination repetition (See Oh). In addition, prior art teaches of dynamically adjusting slot format (See Sun), scheduling UL slots using repetition (See Chang), indicating number of repetitions for PUCCH (See Yin), and indicating repetition format for PUSCH (See Vilaipornsawai). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce: “receiving, by a wireless device from a base station, one or more messages comprising configuration parameters of a cell, wherein the configuration parameters indicate: 
	a plurality of slot format combinations; and 
	a number of repetitions for a slot format combination;
	receiving a downlink control information indicating a first slot format combination of the plurality of slot format combinations; 
determining one or more slot formats of one or more slots in a channel occupancy time structure of the cell based on: 
	applying the number of repetitions of the first slot format combination across the one or more slots; and
	transmitting, based on the one or more determined slot formats of the channel occupancy time, transport blocks via uplink resources of the cell”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al. (US# 2018/0279274), Chang et al. (US# 2019/0254013), Yin et al. (US# 2020/0008189), Vilaipornsawai et al. (US# 2020/0052827).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477